EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Alistair McIntyre on 03/02/2022. Amendments were made to better define over the art.

The application has been amended as follows: 

Claim 20. 	A method of manufacturing a cable for transmitting signals in an oximetry system, the method comprising:
assembling a first bundle comprising a first plurality of wires and an inner shield at least partially surrounding the first plurality of wires, the inner shield being configured to provide electromagnetic interference protection;
assembling a second bundle comprising a second plurality of wires; and
placing, within a jacket and an outer shield, the first bundle and the second bundle adjacent to a core so that the first bundle and the second bundle are not concentric with the core, the core comprising a plurality of fibers. 


new claims were added:

Claim 21.	The method of claim 20, further comprising twisting or weaving the first bundle and the second bundle around the core.

Claim 22.	The method of claim 20, wherein said placing comprises placing, within the jacket and the outer shield, a third bundle adjacent to the core, the third bundle comprising a third plurality of wires.

Claim 23.	The method of claim 22, further comprising twisting or weaving the first bundle, the second bundle, and the third bundle around the core.

Claim 24.	The method of claim 20, wherein said placing comprises placing the first bundle and the second bundle so that the first bundle and the second bundle are not concentric with each other.

Claim 25.	The method of claim 20, wherein said placing comprises placing the first bundle and the second bundle adjacent to the core so that the core defines a central axis for the cable.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Vo et al. (USPN 9,245,668 – applicant cited) teaches a cable for an oximetry system comprises a core (fiber filler 411, Figs. 4 and 6), a first bundle of wires surround by an inner shield for reducing electromagnetic interference/ crosstalk (wires surrounded by the inner Brunker et al. (USPN 5,149,915) teaches a cable (see the only figure) comprises a core (element 24, see the figure), a first bundle of wires surround by an inner shield for reducing cross-talk (elements 12 surrounded by an inner shield 26, see the figure), a second bundle of wires (elements 14 disposed between inner shield 26 and outer shield 28, see the figure), an outer shield (outer shield 28, see the figure), and a jacket surrounding the outer shield (element 30, see the figure). Bogese, II (USPN 4,461,923) teaches a cable (Figs. 1-2) comprises a central core (element 14, Figs. 1-2), wherein the core includes a plurality of fiber (multi-filament fiber, Col 4 lines 51-53). Coffin, IV et al. (USPGPUB 2003/0212312 – applicant cited) teaches a cable for a pulse oximetry system (Figs. 1-3) comprises a first bundle of wires surround by an inner shield for reducing EMI and crosstalk (elements 360 surrounded by an inner shield 330, Fig. 3A), a second bundle of wires (elements 370 disposed between inner shield 330 and outer shield 320, Fig. 3A), an outer shield (outer shield 320, Fig. 3A), and a jacket surrounding the outer shield (jacket 310, Fig. 3A). Besko (USPN 8,726,496) teaches a cable for an oximetry system (Figs. 24-25, 27 and 29) comprises a first bundle of wires surround by an inner shield for reducing EMI/ RFI (wires 58 surrounded by an inner shield 262, Figs. 24-25, 27 and 29), a second bundle of wires (wires 56 disposed between inner shield 262 and outer shield 260, Figs. 24-25, 27 and 29), an outer shield (outer shield 260, Figs. 24-25, 27 and 29), and a jacket surrounding the outer shield (jacket 54, Figs. 24-25, 27 and 29). However, the prior art of record does not teach or . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHU CHUAN LIU whose telephone number is (571)270-5507. The examiner can normally be reached M-Th (6am-6pm).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHU CHUAN LIU/Primary Examiner, Art Unit 3791